Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
Claims 1-17 and 23-25 are pending.  
	They comprise of 3 groups:
(1) Method: 1-7 and 23-25,  
	(2) Method: 8-12, and 
(3) article: 13-17.
The following is an examiner’s statement of reasons for allowance: 
Claim for a computer-implemented method and article (CRM), independent claim 1, 8, and respective article claim 13, for generating a strategy circle graphical user interface comprising a goal field, an obstacle field, and a strategy field, the obstacle field for describing a plurality of obstacles to be overcome in attaining a plurality of goals, each obstacle in the obstacle field being linked to the achievement of the goal field, the plurality of goals including at least a personal goal and a professional goal is neither anticipated by, nor obvious in view of, (1) Article “The Strategic Circle/Strategic Coach Program (1983-1997) (Artifact 10/163637ZA and hereinafter as “The Strategic Coach Program”), in view of (2) EBERT et al., US patent 5,890,131, and (3) SINGH et al., US 5,758,083, and (4) PARKER et al., US 5,729,734,  since claimed invention, which teaches:
[2] setting global default privileges by a system administrator, to allow a first user of a plurality of users to view or share data with a second user of the plurality of users; and 
[7] upon receiving a third selection by the first user of a confidential indicator to designate a portion of the first user’s data as confidential, restricting the second user’s access to the confidential portion of the first user’s data, 
which references neither disclose nor suggest.
Note that the numeral numbers [2], [7] are used for referential purpose.
The nearest Foreign Patent is WO-9915989-A1 but this foreign reference fails to teach steps [2] and [7] as cited above.  See Notice of Reference Cited, 892, filed September 27, 2021. 
The nearest NPL is (1) Article “The Strategic Circle/Strategic Coach Program (1983-1997) (Artifact 10/163637ZA and hereinafter as “The Strategic Coach Program”), but this reference also fails to teach steps [2] and [7] above and other steps. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F, 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/TAN D NGUYEN/Primary Examiner, Art Unit 3689